IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stephen T. Furst,                     :
                        Appellant     :
                                      :
                v.                    :
                                      :         No. 54 C.D. 2019
Easton Area School District and       :
Easton Area Board of Education        :


PER CURIAM                          ORDER


               NOW, March 24, 2020, upon consideration of appellant’s

application for reargument and appellees’ answer thereto, the application is

denied.